The Chief Justice
_ delivered the opinion.
This is a writ of error to a decree subjecting land to be sold under a deed of trust. The decree having been pronounced against the infant heirs of Irons, without any guar-dianad litem having been appointed.by the court, is clearly erroneous, The circumstance of one of the defendants having answered for the infants as their guardian, cannot cure the defect; for without having been first appointed by the court for that purpose, no one could have authority to appear and answer for the infants, as was held in the case of Shields’ heirs vs. Bryant, 3 Bibb, 525.
The decree must be reversed with costs, and cause must be remanded for new proceedings to be had, not inconsistent with this opinion.